DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                           SAMUEL PREVAL,
                              Appellant,

                                      v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D19-1598

                               [April 15, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Dennis D. Bailey, Judge; L.T. Case No. 10-3774CF10A.

  Carey Haughwout, Public Defender, and Timothy Wang, Assistant
Public Defender, West Palm Beach, for appellant.

  Ashley Moody, Attorney General, Tallahassee, and Georgina Jimenez-
Orosa, Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., GROSS, and KLINGENSMITH, JJ., concur.

                           *          *           *

   Not final until disposition of timely filed motion for rehearing.